Lake, Ch. J.
The principal question in this case is, whether the fact of the defendant having been adjudged a bankrupt under the law of the United States after the cause of action sued on had accrued, without showing also a final discharge from the debt, was a good defense to the action. The county court held that it was not, and accordingly sustained a demurrer to the answer, which ruling was reversed by the district court, and a judgment entered for the defendant.
Upon this question the judgment of the county court was right, and that of the district court wrong. It is only the final discharge under the bankrupt law that constitutes a good plea in bar to an action. This will very clearly appear by a reference to the law itself. It will thus be seen that the only effect which the bankruptcy proceedings, as shown by the answer, had upon the action was to enable the defendant, if he so chose, to have it “stayed to await the determination of the court in bankruptcy on the question of his discharge.” U. S. Rev. Stat. 1867, sec. 21. Bradford v. Rice, 3 Am. Repts., 483. The judgment of the county court ought to have been affirmed.
The judgment of the district court must therefore be reversed and the cause remanded with instruction to enter a judgment in conformity to this opinion.
Eeversed and remanded.